—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of respondent Superintendent of Clinton Correctional Facility which found petitioner guilty of violating certain prison disciplinary rules.
*550Following a disciplinary hearing petitioner, a prison inmate, was found guilty of violent conduct, bribery and making threats. Petitioner thereafter commenced this CPLR article 78 proceeding challenging the determination, contending, inter alia, that the misbehavior report should have been dismissed because it was written one day after the alleged incident. Contrary to petitioner’s assertion, there is no requirement that the report be prepared the day of the incident (see, 7 NYCRR 251-3.1 [a]; see also, Matter of Greene v Coombe, 242 AD2d 796, lv denied 91 NY2d 803). We also reject petitioner’s contention that the misbehavior report does not constitute sufficient evidence of his guilt. The misbehavior report, which was authored by an eyewitness to the event, was sufficient to substantiate the alleged misconduct (see, Matter of Dexter v Goord, 257 AD2d 936). Petitioner’s remaining contentions have been examined and found to be lacking in merit.
Cardona, P. J., Crew III, Peters, Spain and Graffeo, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.